Citation Nr: 1527247	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  05-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis including rheumatoid arthritis, but other than arthritis of the feet.

2.  Entitlement to service connection for left kidney cancer, status post left kidney removal, including as secondary to arthritis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to June 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying service connection for rheumatoid arthritis.  The appeal also arises from a January 2005 RO decision denying service connection for left kidney cancer.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appealed claims were denied by the Board in a July 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By a Joint Motion for Remand (Joint Motion) approved by an August 2011 Order of the Court, the Board's July 2010 decision denying these claims was vacated, and the case was remanded for further action by the Board consistent with the Joint Motion.  The Order and Joint Motion left undisturbed the portion of the Board's July 2010 decision which granted service connection for posttraumatic arthritis of the feet.  
 
The Board remanded the appealed claims in February 2012 and again in October 2013.  They now return to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2013 remand was based on failure to fulfill the requirements of both the Board's prior remand and the Joint Motion.  The October 2013 remand noted, pertinently, the following:

The [Joint Motion] found, in part, that the Board's July 2010 decision failed to ensure compliance with the VA's duty to assist.  The [Joint Motion] discussed that the October 2008 VA examiner opined that the appellant had bilateral knee degenerative joint disease (DJD) secondary to inflammatory arthritis and the aging process.  Based on this opinion, the Board determined that there was no medical indication that any non-traumatic arthritis was related to the appellant's service.  However, the [Joint Motion] found that it is not clear from the examiner's opinion whether the appellant's inflammatory arthritis is related to service.  The [Joint Motion] found that remand was necessary for the Board to obtain clarification of the examiner's opinion; specifically, whether the appellant's inflammatory arthritis is related to service.

Additionally, as it relates to the question of whether the appellant's kidney cancer is a result of treatment for his arthritis, the Board found that there was no evidence that the treatment of the appellant's service-connected posttraumatic arthritis involved any possible cause of kidney cancer.  The [Joint Motion] found that the Board overlooked the October 2008 examiner's opinion that renal carcinoma is most likely linked to smoking and analgesia nephropathy, besides other factors.  The [Joint Motion] notes that analgesia nephropathy is kidney disease due to renal damage caused by long-term use of analgesics, especially over-the-counter (OTC) medications that contain phenacetin or acetaminophen and nonsteroidal anti-inflammatory drugs (NSAIDs) such as aspirin or ibuprofen.  The [Joint Motion] notes that the record includes evidence of several prescribed NSAIDs.  The October 2008 examiner did not opine as to whether the appellant's use of analgesics to treat his posttraumatic arthritis was related to his kidney cancer.  The [Joint Motion] found that it is necessary for the Board to obtain a medical opinion on this issue.

Finally, the [Joint Motion] notes that the appellant complained of swollen and painful joints in a report of medical history taken during an April 1968 airborne examination and on the June 1968 report of medical history taken during his separation examination.  The physician noted pain in the appellant's left ankle.  Additional development must properly account for and address this evidence from the service treatment records.

While VA addendum opinions were provided by a VA examiner in February 2014, these have also failed to address issues as directed by the Board and the Joint Motion.  The examiner provided no rationale to support the conclusion that rheumatoid arthritis was not aggravated by the Veteran's service-connected traumatic arthritis of the feet, instead only generally concluding that the rheumatoid arthritis was not aggravated by "any service-connected disability."  

The examiner also failed to "specifically address," as the Board instructed in the October 2013 remand, 'whether the Veteran's history of documented prescriptions for Daypro, Napro[syn], Salsalate (and any other NSAIDS or pertinent analgesics) constitutes more than the "minor exposure to analgesics" as was contemplated by the prior VA examination report addressing the issue.'

Thus, based on this failure to substantially comply with the Board's remand requirements, as well as the requirements of the Joint Motion, remand is again required.  Substantial, though not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to submit additional evidence or argument in furtherance of the appealed claims.  Any unobtained pertinent records should be obtained and associated with the claims file.  

2.   Thereafter, the Veteran should be afforded a new VA examination by a physician with sufficient expertise, other than the one who conducted the VA joints examination in March 2012, to address the nature and etiology of any current arthritis, including rheumatoid arthritis.  The claims file as well as records contained within Virtual VA and VBMS must be made available to and reviewed by the examiner.  

The examiner should be advised that the current examination is required because multiple prior examination reports failed to adequately address possible etiologies of current arthritis or to provide adequate reasoning with adequate consideration of all pertinent evidence, including past records and the Veteran's self-reported history.  Thus, the examiner must precisely address the questions posed, to avoid the necessity of a further remand.  

After review of the evidence and consideration of the Veteran's competent statements, the examiner is asked to specifically respond to the following:

(a)  Clearly identify all diagnoses of arthritis present during the period of the current claim, including any traumatic or degenerative or rheumatoid arthritis.  

(b)  As to each arthritis present at any time during the period of the present claim (other than traumatic arthritis of the feet, which is already service connected), the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the arthritis developed during active service or is otherwise causally related to service.

(c)   For any arthritis diagnosis the examiner determines is not etiologically related to service, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the arthritis was caused or permanently increased in severity by a service-connected disability.  In so doing, the examiner must address whether the arthritis was caused or permanently increased in severity by the Veteran's service-connected traumatic arthritis of the feet.  

In providing the requested opinions, the examiner must also consider the Veteran's reports of symptoms in service and post service, with recognition that the Veteran may be relied upon to provide such a history of symptoms to support a diagnosis, to the extent such a history is not impaired by an absence of credibility.  The examiner should also considered the Veteran's complaint of swollen and painful joints at an April 1968 airborne examination, and his complaint of pain in the left ankle which he reported in a June 1968 report of medical history associated with a June 1968 service separation examination.   The examiner should be advised that failure to explicitly address these factual elements will again necessitate remand of the case for another examination.  

The examiner must discuss and reconcile any conflicting medical evidence or opinions of record when providing the requested opinions.  

 A rationale (explicitly providing medical reasoning with supporting facts from the evidence presented) must be provided for all opinions expressed.  

3.  Then, the Veteran should be afforded a new VA examination by a physician with sufficient expertise, other than the one who conducted the VA cancer examination in March 2012, to address the nature and etiology of the Veteran's kidney cancer status post left nephrectomy.  The claims file as well as records contained within Virtual VA and VBMS must be made available to and reviewed by the examiner. 

The examiner should be advised that the current examination is required because multiple prior examination reports failed to adequately address possible etiologies of kidney cancer or to provide adequate reasoning with adequate consideration of the evidence including past records and the Veteran's self-reported history.  Thus, the examiner must precisely address the questions posed, to avoid the necessity of a further remand.  The examiner must address the following:

(a)  After review of the claims-file and all pertinent information, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the kidney cancer developed during active service or is otherwise causally related to service.

(b)  If the examiner determines that the Veteran's kidney cancer is not etiologically related to service, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability), that the disease was caused or permanently increased in severity by a service-connected disability.  

The examiner must expressly discuss any service treatment records which reflect symptoms potentially reflecting kidney cancer, and should also expressly address any history provided by the Veteran which potentially informs of a link between service or a service-connected disability, and the claimed kidney cancer.  In so doing, the examiner is advised that the Veteran may be relied upon to provide such a history of symptoms to support a diagnosis, to the extent such a history is not impaired by an absence of credibility. 

The examiner must also expressly consider the specific medications, including analgesics, used for treatment of the Veteran's service-connected arthritis of the feet.  The examiner must address whether it is at least as likely as not that such medications caused or increased the severity of the Veteran's kidney cancer.  The examiner must specifically address the contentions of the Veteran's attorney that a history of documented prescriptions for Daypro, Naprosyn, Salsalate (and any other NSAIDS or pertinent analgesics) constitutes more than the "minor exposure to analgesics" as was contemplated by the prior VA examination report addressing the issue.  The examiner must also comment on the Veteran's treatment by VA for gastropathy in September 1995.  The examiner should be advised that failure to explicitly address these factual elements will again necessitate remand of the case for another examination.  

The examiner must discuss and reconcile any conflicting medical evidence or opinions of record when providing the requested opinions.  

 A rationale (explicitly providing medical reasoning with supporting facts from the evidence presented) must be provided for all opinions expressed.  

4.  The RO or AMC must review all medical opinions obtained to ensure compliance with the directives of this Remand.  If any examination report is deficient in any manner, the RO or the AMC must undertake corrective action prior to returning the case to the Board.  

5.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

